
	
		II
		112th CONGRESS
		1st Session
		S. 1158
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2011
			Mr. Bennet introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To promote innovative practices for the education of
		  English learners and to help States and local educational agencies with English
		  learner populations build capacity to ensure that English learners receive
		  high-quality instruction that enables English learners to become proficient in
		  English and access the academic content knowledge that English learners need to
		  meet State college and career ready academic content
		  standards.
	
	
		1.Short
			 titleThis Act may be cited as
			 the English Learning and Innovation
			 Act of 2011.
		2.English Learner
			 Competitive Grants
			(a)In
			 GeneralTitle III of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6801 et seq.) is amended—
				(1)in section
			 3001(a)—
					(A)in paragraph (1),
			 by inserting “and part C” after “part B”; and
					(B)by adding at the
			 end of the following:
						
							(3)English Learner
				Competitive GrantsThere are authorized to be appropriated to
				carry out part C, $100,000,000 for fiscal year 2012 and each of the 5
				succeeding fiscal years.
							;
				
					(2)by redesignating
			 part C as part D;
				(3)by redesignating
			 sections 3301 through 3304 as sections 3401 through 3404, respectively;
				(4)in section
			 3116(d)(1), by striking 3302 and inserting
			 3402;
				(5)in section
			 3111(c)(1)(C), by striking 3303 each place the term appears and
			 inserting 3403; and
				(6)by inserting after part B the
			 following:
					
						CEnglish Learner
				Competitive Grants.
							3301.PurposeThe purpose of this part is to support
				eligible entities and eligible agencies in developing and strengthening
				innovative systems that support high-quality instruction for a diverse group of
				English learners, including English learners who have entered a school in the
				United States after elementary school or English learners who have been in
				schools in the United States for more than 5 years without reaching sufficient
				English proficiency to be reclassified, or both.
							3302.Innovation
				Grants
								(a)Program
				authorizedFrom amounts appropriated under section 3001(a)(3),
				the Secretary may award grants, on a competitive basis, to eligible entities
				that have demonstrated progress in establishing and committing to provide
				high-quality instruction that results in the ability of English learners to
				achieve English language proficiency and to demonstrate content mastery in core
				or covered subjects to enable such eligible entities to carry out the
				activities described in subsection (f).
								(b)Duration
									(1)In
				GeneralGrants awarded under
				this section shall be for a period of not more than 4 years.
									(2)RenewalThe Secretary may renew a grant under this
				section for an additional 2-year period, if the eligible entity demonstrates
				success in—
										(A)improving the
				English language proficiency of students served by the grant program, as
				measured by the assessment described in section 1111(b)(7);
										(B)increasing the
				percentage of English learners who achieve proficiency on the State academic
				assessment in mathematics, reading or language arts, and science, as described
				in section 1111(b)(3);
										(C)increasing the
				percentage of secondary school students who achieve proficiency in core
				academic subjects; and
										(D)increasing the
				percentage of English learners who graduate from secondary school on-time, as
				defined in section 200.19(b)(1) of title 34, Code of Federal
				Regulations.
										(c)Eligible
				EntityThe term eligible entity means—
									(1)a State
				educational agency;
									(2)a local
				educational agency; or
									(3)a public charter
				school, or a charter school management organization.
									(d)Applications
									(1)In
				GeneralAn eligible entity desiring a grant under this section
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.
									(2)ContentsAt
				a minimum, the application described in paragraph (1) shall include the
				following:
										(A)A description of
				how the eligible entity will use grant funds to implement English language
				proficiency standards and college and career ready standards to assist English
				learners in—
											(i)improving English
				language proficiency, academic achievement, and achievement in core content
				areas; and
											(ii)improving
				preparation for postsecondary education and careers.
											(B)A description of
				the benchmarks, consistent with section 3304(b)(1), that the eligible entity
				will establish to demonstrate improvements in outcomes for students who are
				English learners.
										(C)A description of
				how the eligible entity has used the metrics described in subsection (b)(2) and
				the benchmarks described in subparagraph (B) to create a data-driven needs
				assessment that the eligible entity will use to determine how grant funds will
				be used.
										(D)A description of
				how the eligible entity will use Federal funds received under this section only
				to supplement the funds that would, in the absence of such Federal funds, be
				made available from non-Federal sources for the education of students
				participating in programs assisted under this section, and not to supplant such
				funds.
										(e)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				eligible entities that—
									(1)use funds to
				implement evidence-based strategies, as determined by the Secretary;
									(2)use funds to
				provide educational opportunities for English learners who have entered a
				school in the United States after elementary school or English learners who
				have been in schools in the United States for more than 5 years without
				reaching sufficient English proficiency to be reclassified, or both;
									(3)serve populations
				of rural students and students who are migratory children, as defined in
				section 1309(2);
									(4)form partnerships
				with entities that have the capacity to take efforts under the grant to scale;
				or
									(5)work with an
				educational research entity that is, at the time of the application,
				implementing research-based programs or interventions in schools that serve a
				significant percentage of English learners.
									(f)Use of
				fundsEach eligible entity that receives a grant under this
				section shall use the grant funds to carry out activities that lead to English
				learners becoming proficient in English in order to access the academic content
				knowledge that English learners need to meet State college and career ready
				academic content standards, which may include—
									(1)improving
				instructional programs by—
										(A)implementing
				evidence-based language instruction programs, including—
											(i)technology-based
				programs; and
											(ii)early childhood
				education programs, if applicable;
											(B)consistent with
				State law, implementing a program that uses instruction in the native language
				as a basis for English language acquisition, such as—
											(i)a
				dual-language program; or
											(ii)a bilingual
				education program; or
											(C)obtaining
				technical assistance from an expert to develop or implement materials for
				English learner instruction;
										(2)ensuring that
				English learners are taught by effective teachers and attend schools that are
				administered by effective principals, by—
										(A)developing or
				implementing a strategy to recruit effective teachers and principals;
										(B)developing or
				implementing a strategy to retain effective teachers and principals; or
										(C)developing or
				implementing a strategy to improve the effectiveness of teachers and
				principals;
										(3)increasing the
				ability of families of English learners to be engaged in their child’s
				education and development;
									(4)expanding best
				practices to other schools or local educational agencies that are served by the
				eligible entity; or
									(5)carrying out
				other activities consistent with the purpose of this part.
									3303.Capacity
				Building Grants
								(a)Capacity
				Building Grants
									(1)In
				GeneralFrom amounts
				appropriated under section 3001(a)(3), the Secretary may award
				capacity-building grants, on a competitive basis, to eligible agencies that
				demonstrate a commitment to establishing and maintaining a system of
				high-quality instruction for English learners to enable such eligible agencies
				to carry out the activities described in subsection (g).
									(2)LimitationsThe
				Secretary shall not award a grant under this section to an eligible agency that
				has received a grant under section 3302.
									(b)Duration
									(1)In
				GeneralGrants awarded under
				this section shall be for a period of not more than 4 years.
									(2)RenewalThe Secretary shall not renew a grant under
				this section.
									(c)Eligible
				agencyThe term eligible agency means a State
				educational agency or local educational agency that has experienced a
				significant increase, as determined by the Secretary, in the number of English
				learners that the State educational agency or local educational agency,
				respectively, serves.
								(d)Funding
				requirementContinued funding after the second year of the grant
				period shall be contingent on the eligible agency’s progress in—
									(1)meeting the
				benchmarks described in subsection (e)(2)(B);
									(2)improving the
				English language proficiency of students served by the grant program, as
				measured by the assessment described in section 1111(b)(7);
									(3)increasing the
				percentage of English learners who achieve proficiency on State academic
				assessments in mathematics, reading or language arts, and science, as described
				in section 1111(b)(3);
									(4)increasing the
				percentage of secondary school students who achieve proficiency in core
				academic subjects; and
									(5)increasing the
				percentage of English learners who graduate from secondary school on-time, as
				defined in section 200.19(b)(1) of title 34, Code of Federal
				Regulations.
									(e)Applications
									(1)In
				GeneralAn eligible agency desiring a grant under this section
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.
									(2)ContentsAt
				a minimum, the application described in paragraph (1) shall include the
				following:
										(A)A description of
				how the eligible entity will use grant funds to implement English language
				proficiency standards and college and career ready standards to assist English
				learners in—
											(i)improving English
				language proficiency; and
											(ii)improving
				preparation for postsecondary education and careers.
											(B)A description of
				the benchmarks, consistent with section 3304(b), that the eligible agency will
				establish to demonstrate improvements in outcomes for students who are English
				learners.
										(C)A description of
				how the eligible agency will efficiently use funds to build upon previous
				efforts to educate English learners.
										(D)A description of
				how the eligible entity will use Federal funds received under this section only
				to supplement the funds that would, in the absence of such Federal funds, be
				made available from non-Federal sources for the education of students
				participating in programs assisted under this section, and not to supplant such
				funds.
										(f)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				eligible agencies that propose to use grant funds to implement evidence-based
				strategies, as determined by the Secretary, in order to become competitive in
				the application process for a grant described in section 3302.
								(g)Use of
				Funds
									(1)Required Use of
				FundsAn eligible agency that receives a grant under this section
				shall use the grant funds to carry out activities that—
										(A)build the
				eligible agency's capacity to provide quality instruction to English learners;
				and
										(B)will allow the
				eligible agency to become competitive in the application process for a grant
				described in section 3302.
										(2)Permissible Use
				of FundsAn eligible agency that receives a grant under this
				section may use the grant funds to ensure that English learners are taught by
				effective teachers and attend schools that are administered by effective
				principals, by—
										(A)developing or
				implementing a strategy to recruit effective teachers and principals;
										(B)developing or
				implementing a strategy to retain effective teachers and principals; or
										(C)developing or
				implementing a strategy to improve the effectiveness of teachers and
				principals.
										3304.Indicators,
				Evaluation, Technical Assistance, and Research
								(a)Indicators
									(1)In
				GeneralThe Secretary, in
				consultation with the Director of the Institute for Education Sciences, shall
				establish indicators to measure the success of grant programs under this
				part.
									(2)Primary
				indicatorThe primary indicator described in paragraph (1) shall
				be the percentage of students who—
										(A)are English
				learners;
										(B)become English
				language proficient; and
										(C)are on track for
				postsecondary education and a career.
										(b)Evaluation and
				Reports by the Eligible EntityEach eligible entity and eligible agency
				receiving a grant under this part shall—
									(1)develop
				quantifiable benchmarks to evaluate the activities that the eligible entity or
				eligible agency carries out under this part, based on the applicable indicators
				described in subsection (a), which may include—
										(A)the percentage of
				students who are English learners who obtain English proficiency;
										(B)the rate of
				participation of students who are English learners in State assessments;
										(C)reduction in the
				percentage of students who are English learners who are in the bottom level of
				achievement on State assessments in reading, English, or language arts, and
				mathematics; or
										(D)the percentage of
				students who are English learners and who are taking advanced
				coursework;
										(2)submit the benchmarks described in
				paragraph (1) to the Secretary for approval; and
									(3)prepare and submit an annual report to the
				Secretary on the progress that the eligible entity or eligible agency is making
				toward meeting such benchmarks.
									(c)Technical
				AssistanceThe Secretary
				shall reserve not more than 1 percent from amounts appropriated in section
				3001(a)(3) to directly, or through grant or contract, provide technical
				assistance to eligible entities and eligible agencies to prepare the entities
				and agencies to qualify, apply for, and maintain grants under this part.
								(d)Research and
				evaluationThe Secretary shall reserve not more than 0.5 percent
				from amounts appropriated in section 3001(a)(3) to evaluate grants or provide
				technical assistance for activities funded under this part.
								3305.DefinitionsIn this part:
								(1)Dual Language
				ProgramThe term dual language program means an
				instructional strategy for English learners—
									(A)in which students
				are taught literacy and content in English and another language and use the
				other language for at least half of the instructional day; and
									(B)that fosters
				bilingualism, biliteracy, enhanced awareness of linguistic and cultural
				diversity, and high levels of academic achievement through instruction in 2
				languages.
									(2)English
				LearnerThe term English learner has the meaning
				given the term limited English proficient in section
				9101.
								.
				
